Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                March 14, 2022

The Court of Appeals hereby passes the following order:

A22E0037. JONAH ADDIS v. DEAUNA MCQUEEN.

      Petitioner, Jonah Addis, has filed an “application for emergency action and
temporary restraining order and injunction,” seeking interim relief after the entry of
a final judgment and decree of divorce and other orders by the Superior Court of
Fulton County. Rule 40 (b) provides, in relevant part, that we may only issue “such
orders or give such direction to the trial court as may be necessary to preserve
jurisdiction of an appeal or to prevent the contested issue from becoming moot.”
Because Petitioner’s motion does not meet these requirements, we decline to exercise
our limited powers under Rule 40 (b), and the emergency motion is hereby DENIED.

                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        03/14/2022
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                      , Clerk.